Citation Nr: 1605930	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for tinnitus. 
 

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A bilateral knee disorder is not shown to be related to the Veteran's active military service. 

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  Prior to the initial adjudication of the above-captioned claims, the RO's April 2011 and February 2012 letters to the Veteran contained the requisite notice.  Id.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an April 2013 VA examination in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  With respect to the claim for service connection for a bilateral knee disability, the medical examination is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

I. Bilateral Knee Disorder

The evidence of record includes an April 2013 diagnosis of osteoarthritis of the bilateral knees.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

With respect to an in-service event or injury, the Veteran asserts that his bilateral knee disorder is the result of in-service activities, particularly his duties as a paratrooper.  The Veteran contends that during his military service he completed approximately 24 jumps.  In a September 2011 statement, the Veteran explained that as a paratrooper he was taught the parachute landing fall, which required him to land with his feet, ankles, and knees together and angled to one side or the other.  Additionally, the Veteran asserts that he did not receive medical treatment even after being injured several times because it was drilled in him that if he sustained an injury he should "[tough] it out" and continue with the business at hand.  Lay testimony is competent evidence if it is limited to matters actually observed and within the realm of the witness's personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Veteran's statements are competent evidence of in-service parachute jumps.  Furthermore, the Veteran's DD-214 indicated that he received the Parachute Badge.  Therefore, the Board also finds the Veteran's assertions regarding in-service parachute jumps to be credible evidence as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

With respect to a nexus or connection between the Veteran's bilateral knee disability and service, the evidence of record consists of the Veteran's statement, and etiological opinions from a VA examiner, the Veteran's primary care physician, and the Veteran's private treatment provider.  

To the extent that the Veteran asserts that he experienced continuous knee pain since service, the Veteran's statements are competent evidence as to the presence of observable symptoms, such as knee discomfort.  

Service treatment records are silent as to any complaints of or treatment for knee pain.  An August 1972 report of medical examination indicates that the Veteran's lower extremities were normal.  Post service treatment records are silent as to complaints of or treatment for knee pain until 1990, when SSA records indicated that the Veteran injured his left knee during a motorcycle accident.  Thereafter, the record is silent as to complaints of or treatment for left or right knee pain until a July 2006 letter from a doctor indicated that the Veteran was experiencing bilateral knee pain.  Treatment for the knee was not documented again until May 2011.  This evidence of a post-service left knee injury, for which the Veteran did not submit records of treatment, in addition to the many years after service without complaints of or treatment for knee pain, weighs against the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  

Even so, to the extent the Veteran asserts that his current osteoarthritis of the bilateral knees had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of osteoarthritis, where the onset of symptoms occurs many years after service, with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of knee disorders.  Thus, the Board finds that the Veteran's statements are not competent evidence as to a nexus between the Veteran's currently diagnosed bilateral osteoarthritis of the knees and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).

In a May 2011 note on a prescription pad, the Veteran's primary care physician R. H., M.D. stated, "Bilateral knee osteoarthritis probably partially due to paratrooper work 1971 to 1972."  

During an April 2013 VA examination, the Veteran reported that his current bilateral knee pain was due to his estimated 24 parachute jumps during service.  The Veteran explained that bilateral knee pain occurred while crouching, squatting, kneeling, and during repetitive stair usage.  Examination revealed pain on palpation and tenderness for the joint line or soft tissues of either knee.  Range of motion testing revealed decreased range of motion.  The Veteran reported that his post-service occupation was a pipefitter, which involved lifting and carrying objects from floor to waist and climbing up and down ladders as circumstances dictated.  The Veteran further reported that his post-service occupation as a pipefitter involved many postural changes such as crouching and squatting.  The examiner opined that the Veteran's osteoarthritis of the bilateral knees was "less likely than not" secondary to his military era and the related activity therein, such as parachuting, and provided the following rationale: 

With acknowledgement of his personal physician's May 2011 statement, overall and given his robust many decades long career as a pipefitter, it's more likely as not that his current knee diagnoses are secondary to his robust occupational history and the natural progression of aging; on point also is lack of documentation of injury in service and lack of symptoms during the ensuing [three decades] or more enough to prompt medical attention until chronologically relatively recently. 

In July 2015, the Veteran submitted an opinion from his private treatment provider, C. S., M.D.  Dr. S. provided the following opinion: 

[The Veteran] relays to me that during his military days he was performing some paratrooper activity and jumping out of airplanes and did several jumps which he felt may have contributed to his knee issues that he is having now.  There is certainly evidence that such activities can certainly contribute to the development of osteoarthritis from cartilage damage during those impact activities as a paratrooper.  It is certainly likely that the jumps did incite some cartilage damage in the knees and led to progressive osteoarthritis changes in the knees over the years following his paratrooper activity.

A review of the record reveals conflicting competent medical opinions addressing the etiology of the Veteran's currently diagnosed osteoarthritis of the bilateral knees.  In weighing the evidence the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31(1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns little probative value to the medical opinion provided by the Veteran's primary care physician Dr. H., because no rationale was provided in support of the opinion and post-service occupational history was not considered.  See Stefl v. Nicholson, 21Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board also affords the medical opinion offered by Dr. S. limited probative value as it does not appear that the Veteran's post-service occupational history was considered in rendering the opinion.  Additionally, Dr. S. did not consider the Veteran's 1990 left knee injury as a possible intervening cause.  Therefore, the Board affords the opinion limited probative value as it was based on an incomplete factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Board finds the etiological opinion of the VA examiner probative in that the examiner reviewed the pertinent medical records, conducted a personal examination of the Veteran, obtained relevant occupational history, and provided a clear conclusion with a reasoned medical explanation, namely that the Veteran's osteoarthritis of the bilateral knees, which up until 1990 for the left knee and 2006 for the right knee, had not required any significant medical treatment, is more likely attributable to his post-service employment as a pipefitter.  

Accordingly, service connection for osteoarthritis of the bilateral knees is not warranted, as the most probative evidence does not show that the Veteran's current osteoarthritis of the bilateral knees is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Tinnitus 

The Veteran contends that his current tinnitus was caused by in-service noise exposure while working as an indirect fire crewman.  The Veteran reports that his military occupational specialty was an 11C1P, in the 82nd Airborne Infantry Weapons Platoon, as a gunner on 81 millimeter mortars and he reportedly experienced noise exposure during training.  He asserts that he was exposed to acoustic trauma during training while operating 50 caliber, 106 recoilless rifles, tow missiles, and LAW rockets.  

Service treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  The Veteran's Form DD 214 showed a military occupational specialty of an indirect fire crewman, which carries a high probability of hazardous noise exposure.  Service personnel records further indicated that he received the Sharpshooter Badge.  Accordingly, the Board finds that the Veteran's statements are competent and credible evidence of in-service noise exposure.  See Caluza, 7 Vet. App. at 506.

With respect to a nexus or connection between the Veteran's tinnitus and in-service noise exposure, the record includes the Veteran's statements and etiological opinions from the Veteran's primary care physician and a VA examiner.  

The Veteran reports constant bilateral tinnitus beginning in 1971 after "dropping mortar rounds."  The Veteran asserts that he experienced the same ringing and buzzing in the ears as after training, a sound he described as similar to cicadas.  The Veteran's assertions are competent evidence as to the presence of observable symptoms, such as ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation). 

In a May 2011 note on a prescription pad, the Veteran's private treatment provider, Dr. H., opined that "tinnitus [was] most likely due to [two] years of infantry work 1971 to 1972."  

During an April 2013 VA examination, the Veteran reported in-service noise exposure without hearing protection.  He further reported that hearing protection was required and worn during his post-service employment as a pipe fitter and when working in maintenance and construction jobs.  The Veteran reportedly used hearing protection during annual trips to the fire range.  The VA examiner opined that the Veteran's current tinnitus was "less likely than not" caused by or a result of his military noise exposure.  To support the opinion the VA examiner gave the following rationale: 

The [service treatment records] were negative for tinnitus.  The [V]eteran did not have any acoustic damage from service.  He has an extensive amount of occupational noise exposure. 

The medical evidence of record includes two conflicting etiological opinions addressing the cause of the Veteran's currently diagnosed bilateral tinnitus.  See Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 420-25. 

Although Dr. H did not provide a detailed rationale, the Veteran's history of in-service noise exposure due to his duties as an indirect fire crewman was clearly the basis for the opinion.  Therefore, the Board finds the opinion of Dr. H. as probative evidence regarding the etiology of the Veteran's tinnitus.

The Board affords the medical opinion offered by the VA examiner little probative value because it was based on the Veteran's occupational noise exposure, without considering the Veteran's reports of consistently using ear protection during any occupational noise exposure, and denied using hearing protection during service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).

In summary, the Veteran's history of noise exposure in service is consistent with serving as an indirect fire crewman, and his statements as to the onset of his tinnitus are competent and credible evidence.  Tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran's assertions regarding tinnitus are supported by a medical opinion.  Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of the bilateral knees is denied. 

Service connection for tinnitus is granted. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


